Exhibit 99.1 FOR IMMEDIATE RELEASE LAYNE CHRISTENSEN REPORTS FISCAL 2 THE WOODLANDS, TEXAS, June 8, 2017 – Layne Christensen Company (NASDAQ: LAYN) (“Layne” or the “Company”) today announced financial and operating results for the fiscal 2018 first quarter (Q1 FY 2018) ended April 30, 2017. Q1 FY 2018 Financial Highlights • Financial performance in Q1 FY 2018 improved significantly compared to the prior year period as a result of continuing strong performance at Inliner, further SG&A cost reductions and a marked improvement in earnings at Mineral Services. • The Water Resources segment produced significant sequential improvement from the fiscal 2017 fourth quarter, generating higher revenues and positive Adjusted EBITDA. • On April 30, 2017, Layne sold its Heavy Civil business receiving cash consideration of $5.8 million, which included an estimate of the business’ working capital at closing.Financial results for the first quarter reflect the Heavy Civil business as discontinued operations for both current and historical periods. • Reported net loss from continuing operations for Q1 FY 2018 was ($3.4) million, or ($0.17) per share, compared to ($8.0) million, or ($0.41) per share, for the fiscal 2017 first quarter (Q1 FY 2017).The net loss from discontinued operations for Q1 FY 2018 was ($19.5) million, which included ($16.7) million related to the loss on the sale of the Heavy Civil business. • Total Adjusted EBITDA (a non-GAAP financial measure as defined below) increased to $9.6 million in Q1 FY 2018 compared to $4.3 million in Q1 FY 2017. • Unallocated corporate expenses reflected in Adjusted EBITDA continued to decline to $4.0 million in Q1 FY 2018 compared to $7.0 million in Q1 FY 2017. • As of April 30, 2017, cash and cash equivalents were $54.6 million, and total debt was $163.2 million.Total liquidity, which includes availability under Layne’s credit facility and total cash and cash equivalents, was $121.5 million at April 30, 2017, compared to $141.3 million at January 31, 2017. • Total backlog was $172.2 million at April 30, 2017 compared to $166.6 million at January 31, 2017 and $213.5 million at April 30, 2016. • Layne announced its new energy infrastructure business and the construction of a new high-capacity water pipeline and infrastructure system in the Delaware Basin of West Texas which is expected to begin generating positive earnings and cash flow in the fiscal 2018 third quarter. CEO Commentary Michael J. Caliel, President and Chief Executive Officer of Layne, commented, “We are encouraged with the significant financial improvement we delivered in the first quarter that was led by continuing strength at Inliner, further reductions in SG&A costs, and significantly improved activity and profitability at Mineral Services.Further, the improvements underway at Water Resources to stem project losses we incurred in the last half of fiscal year 2017 led to meaningful sequential improvement for the division. “The completion of the sale of our Heavy Civil business will allow us to concentrate on growing our core water infrastructure businesses, while reducing our overall risk exposure to large construction projects. “We are pleased and excited about our new energy infrastructure business and the construction of our new high-capacity water pipeline and infrastructure system in the Delaware Basin of West Texas.This investment is part of our longer-term strategy to leverage our substantial know-how in providing water infrastructure solutions to our clients and is expected to build on our core water and energy expertise, and broaden our diverse water customer base. “Our objectives for fiscal 2018 are to significantly improve profitability at Water Resources, leverage our strengths at Inliner to further grow the business, take advantage of the improved levels of activity in the Americas for Minerals Services, further reduce our cost base and significantly grow our energy infrastructure business. While clearly there is more work to be done, we expect our overall financial performance in fiscal 2018 to show material improvement over last fiscal year and are confident that our efforts will be successful.” 2 LAYNE CHRISTENSEN COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL DATA Three Months Ended April 30, (unaudited) (in thousands, except per share data) Revenues $ $ Cost of revenues (exclusive of depreciation and amortization charges shown below) ) ) Selling, general and administrative expenses (exclusive of depreciation and amortization charges shown below) ) ) Depreciation and amortization ) ) Gain on sale of fixed assets Equity in earnings of affiliates Restructuring costs ) ) Interest expense ) ) Other (expense) income, net ) 31 Loss from continuing operations before income taxes ) ) Income tax expense ) ) Net loss from continuing operations ) ) Net loss from discontinued operations ) ) Net loss $ ) $ ) Loss per share information: Loss per share from continuing operations - basic and diluted $ ) $ ) Loss per share from discontinued operations - basic and diluted ) ) Loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and dilutive As of April 30, January 31, (in thousands) (unaudited) (unaudited) Balance Sheet Data Cash and cash equivalents $ $ Working capital Adjusted Working Capital (excluding cash and cash equivalents) Total assets Total debt Total Layne Christensen Company equity Common shares issued and outstanding 3 Summary of Operating Segment Data The following table summarizes financial information for Layne's operating segments. A discussion of the results for Q1 FY 2018 for each segment compared to the prior year period follows the table. Three Months Ended April 30, (in thousands) Revenues Water Resources $ $ Inliner Mineral Services Intersegment eliminations — ) Total revenues $ $ Adjusted EBITDA Water Resources $ $ Inliner Mineral Services 51 Unallocated corporate expenses ) ) Total Adjusted EBITDA $ $ Water Resources Three Months Ended April 30, (in thousands) Revenues $ $ Adjusted EBITDA Adjusted EBITDA as a percentage of revenues % % Revenues for Water Resources decreased during Q1 FY 2018 primarily due to reduced activity in agricultural drilling projects in the western U.S. stemming from increased precipitation in the region.
